eee

Case: 1:18-cv-07686 Doc nt 10 of 12 PagelD #:10333

Dipindai dengan CamScanner

 
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 2 of 12 PagelD #:10334

a

-SALINAN-

 

 

PENETAPAN
Nomor 679/Pqi P/2021/PN Shy

DEM! KEADILAN BERDASARKAN KETUHANAN YANG MAHA ESA
Pengadilan Negen Surabaya yang memerksa dan mengadd perkan «
pekara Perdata dalam tingkal pertama telah membenkan penetapan alas

pennohanan dan

“ as

Tempal Lahir Surabaya ,
Tanggal tahir 27-10-2003 :
dens Kelamin = LakHaki :
Agama \elam ;

Warga Negara . WAI,
Pekenaan : Mahasiewa / pelajar :

Alamat ‘

 

Stalus . Kawin:

Dalam hal int memberikhan Kuasa kepada | Achmed Budiario, § H., dan Indra

rawan, S.H., Para Advokad / Penasihat Hukwm yang tergabung pada kanter
hukum “IRDIAN SAPUTRA, S.H., M Hum, & Pariners* beralamat di Jalan
Jambangan Baru | Kav 14 Kola Surabaya, berdasarkan Surat Kuasa
Khusus tertanggal 17 Apri 2024, terlampir dalam berkas perkera, untuk
selanjutnya disebut sebagai Pemohan ;

Pengadllan Negerl tersebut ;

Telah mermnbace surat-surat dalam perkara ini;

Telah memperhatikan surat bukli yang diajukan dipersidangan ;

Telah mendengar keterangan dan saksi-saksi dipersidangan ,

  
  

wo *
tA ® ‘
Ne b79yl hoz VPN Sby J

Hal 1 Penetap

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 3 of 12 PagelD #:10335

-SALINAN-|

Mermbang. bahwa Pemehon dengan sural permononannya yang

 

 

didaftarkan di Kepaniteraan Pengadiian Negeri Surabaya pada tanggal 27 Apul 2021

terdaftiar dibawah Register Nomor : 676/Fdt P/2021/PN.Sby , yang mengemukakan

hathal sebagai berikut .

1 Bahwa Penchon bertampat tinggat dan berdornis: diwilayah hukum Pengadiian
Negeri Surabaya, maka berdasar hukum PEMOHON mengajukan permohonan

ini ke Pengadilan Negeri Surabaya ,

2, Bahwa Pemohon memilki Kartu Tanda Penduduk Nomor :

a: diterbitkan pada tangga! 16 Januari 2021 oleh Kantor
Dinas Kependudukan dan Pencatalan Sip Kota Surabaya (Bubt! PI);

3 Sahwa Pemohon memiliki Kutipan Akta Kalahlran Nomor a:
diterbitkan pata tanggal 31 Desember 2003 oleh Kantor Dinas Kependudukan
dan Pencatatan Sipil Kota Surabaya (bukti P-2) :

4  Behwa Pemohon memiliki Kartu Keluarga Nomor : a 27;
diterbitkan pada tanggal 14 Januari 2021 oleh Kantor Dinas Kependudukan dan
dan Pencatatan Sipil Kota Surabaya (bukti P-3):

5  Bahwa Pemohon sudah dewasa dan cakap bertindak hukum, dan telah menikah
dengan seorang perempuan bemama ALVINA ROSE TALITHA, beriasarkan
Penetapan Pengadilan Agama Surabaya pada tanggal 19 Februan 2021

ee
8 Bahwa Pemohon memilki Kutlpan Akia Nikah, dengan Nomor
ee diterbilkan pada tanggal 24 Februari 2021 oleh
Pegawai Pencatatan Nikah, Kantor Urusan Agama Kecamatan Bubutan, Kota
Surabaya (buktl P-4} ;
7. Bahwa dengan demikian Pemohon secara hukum cakap dan dapat bertindak

untuk dirl sendin, baik di dalam Pengadian mmepuny Sisar~P ngadilan untuk

e

   

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 4 of 12 PagelD #:10336

-SA LEAN -|

peninggalen orang tua, bak yang bergerak maupun tidak bergerak dalam

 

 

membual perjaniian dan atau tmdakan hukum lainnya ;

;  Bahwa Pemohon berstatys sebagai Yatim Piatu yang sudah tidak mempunyat
orang tua. Baik ayah kandung bermama : PERMADI ANGGRIMULJA, yang
meninggal pada tanggal 29 Oktober 2018, sebagaimana Kutipan Akta
Kematian, Nomor - 3674-KM-13122018-0001, tertanggal 13 Desember 2018
yang dikeluarkan oleh Dinas Kependudukan dan Catalan Sipil Kola
Tanggerang Selatan maupun ibu kandung bemama : EVA CHRISTIANTI
RAHMAYANI meninggal pada tanggal 26 Oktober 2015, sebagaimana Kulipan
Akta Kematian, Nomor 3578-KM-024 12018-2017, terlanggal 02 November 2015
yang dikeluarkan oleh Dinas Kependudukan dan Catatan Sipi! Kota Surabaya
(bukti P-5 dan P-);

Bahwa Pemohon yang sudah dewasa dan lelah menikah menurul hukum dapat
dikualifikasikan sebagai orang yang cakap dan dapat beriindak hukum untuk
melakukan perbuaten-perbualan yang semestinya tersebut merasa kesulitan
dan mendapat hambatan saat hendsk melakukan pengurusan dokumen-
dokumen harta peningalan orang (ua, atau surat-surat berharga yang
berhubungan dengan Notaris atau Pejabat Pembuat Akta Tanah, Instanst
instans! Pemerintah baik Sipil maupun militer, perusahaan-perusahaan Swasta
atau Badan Usaha Milk Negara, Bank-Bank milik Swasta / Negara (BUMN)}.
Salupun tiada dikecualikan di seluruh witayah Republik indonesia ;

Bahwe untuk dapat bertindak hukum, Pemohon mengajukan kepada Pangadilan
unluk ditetapkan status kedewasaan dan cakap bertindak hukum dalam segala
perbuatan sebageimana diuraikan pada poin 09 dialas, agar lebih memudahkan

Pemohon dalam berurusan atau berbuat hukum dimasa sekarang maupun

 
  

dimasa yang akan datang, maka Pemohon mohon pg a.

  

Surabaya untuk mengabulkannys ;

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 5 of 12 PageID #:10337

 

fe DinaN-|

membayar blaya 4499 timbul dalam

 

1) Batwa Pemohon SOngUP untuk
pemebonan iri .
Berdasathan atagan..

#a6on~—alagan fersebut dialas, Pemohon Mohon kepada Kelis

Pangadilan Negear Surabaya a@lua

d

jan selanjulnya memerikag ee “_ “ vSneon i
: | ' yang Pemohon ajukan dan berkenan pula

membenkan penetapan yang amarnya berbuny sebaagal bankut :

4 Mengabulkan permehonan PEMOHON -

2. Menyataker PEMOHON ( cakap hukum dan
dapat bertindak hukum untuk dan atas namaonya sendirl dalam segala hal,
balk di depan Pangaditan maupun diluar Pengedilan, dan melakukan
Penggurusan dokumen-dekumen haria Peninggelan orang tua, alau sutal-surat
berharga yang berhubungan dengan Notaris atau Pejabat Pembual Alia Tanah,
Instansi-(nstans| Pemerintan baik sips maupun milter. perusahaan-perusahaan
Swasta afau Badan Usaha Wilk Negara, Bank-Bank milk Swasta / Negara
(8UMN}, satupun tada dikecuphkan a seluruh wilayah Republik Indonesia

3 Membebankan biaya yang limbul datam permohonan ini kepada PEMOHON -

Alau apabila Pengadilan Negeri Surabaya berpendanat lain, mohon pulusan yang

seadil-adiinya (Ex sequo a! bono):

Menimbang, bahwa pada han sidang yang telah dtentukan, Pemohon
dalang menghadap dengan diwakil oleh Kuasanya sebagaimana tersebut diatas dan
selelah Permohonan dibacakan, Pemohon menyatakan telap pada permohonannya :

Menimbang. bahwa untuk meneguhkan permohonannya, Kuasa Pemohon

telah mengajukan bukti-bukti surat yang lelah dibert meteral cukup sebagai berikut ,

1 Fotetopy Kartu Tanda Penduduk NIK a... nama , |

SD 15 Januari 2021, bukti P-1 ;
2 = Fotocopy Kanu Keluarga no alas pa a-kepala keluarga

M. Hillalucin, tertanggal 14 Januan 2021, buku P-2 ;

 
        

ee a aE
een as

 

yf VA i
Hal.4 PenstaparrNo* if PPO;
al.4 Pene ener NoR Tar PF202 /PN Sby K

Sj ~
oma

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 6 of 12 PageID #:10338

| -SA0 SANS |
j Fotocopy Kutipan Akta Kolatiran No RE a: aaa Abnams

Ramadhan Nandiva tertanggal 31 Desember 2003, bukti P-3

pukti Pd |

; Fotocopy Kartu Tanda Penduduk NIK - TE ss cams avvina

j Folocopy Karu Keluaga No fF alas name kepala keluarga
Endy Hermawan. tertanggal 15 Januari 2021, bukti PG ,

| Fotocopy Kutipan Akla Ketahian No [MMM atas nama Avina Rose

Talitha Hermawan,, tertanggal 31 Desember 2003, bukl) P-7 ;

}  Folocopy Akla Kematian Nomor iit alas nama Permadi

Anggnmulja, buktl P-9
? Folocopy Akla Kematian Nomor pe atas nama Eva
Chastanti Rahmayani, bukb P-9 ;

Menimbang, bahwa bukti surat tersebut diatas séetelah diperiksa dan diteliti
semuanya telah dicocokkan dengan aslinya dan ternyala cocok dan sesuai, sehingga
japat ditenma sebagai ala! bukti yang sah dalam permohonan Ini;

Menimbang, bahwa dipersidangan Pemohon juga telah menghadirkan
! (dua) orang seksi yang dibawah sumpah telah memberikan keterangannys sebagai
rerikul.
jake] |. M. Hillatudiin :

Bahwa saksi kenal dengan Pemohon karens saksi adalah Kakek Pameohon,;
Bahwa pemehon adalah anak dari suami ist] Permadi Anggrimulja dan Eva
Christianti Rahmayani ;

Bahwa Pemohen adalah anak tunggal dari Permadi Anggrimulja dan Eva

Christiant! Rahmayani dan tidak memiliki saudara kand

font

  

 

   

Man
NAb. G 7S gP/2021/PN Shy A

ene ie

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 7 of 12 PagelD #:10339

[=F TIN AN-|

Ayah Pemohon bemama Permadl Anggrimuja. meninggal peda tanggal 29
Oktober 2018 .

 

Ibu Pemohon bemama Eva Christiant: Rahmayani, maninggal pada langgal
26 Oktober 2045
Bahwa Pemohon ditahirkan pada tanggal 27 Oktober 2003 ;
Batwa Pemohon sudah menikah dengan seorang perempuan bemama Alvina
Rose Talitha Hermowan pado langgal 24 Februar 2021 ;
-  Bahwa saat ini Pemohon tinggal bersama dengan sakal ;

Sakal li. Yahrnan :

Bahwa sakal kenal dengan Pemohen karena saks: adalah tetangga Pemohan,

Chriatant) Rabmayan :
-  Bahwa Pemohon adaiah anak tunggal dan Permadi Anggrimulia dan Eva
Christianll Rahmayan! dan tidak memiliki saudara kandung lagi;
-  Bahwa kedua orang lua PFemohon sudah meninggal dunia :
1, Ayah Pemohon bemama Permadi Anggrimul|a, meninggal pada tanggal 29
Oktober 2048 ;
2. tbu Pemohon bemama Eva Christlant Rahmayani, meninggal pada tanggal
26 Oktober 2015
- &ahwa Pemohon dilahitkan pada tanggal 27 Oktober 2005 ;
-  Bahwa Pemohon sudah menikah dengan seorang perempuan bermama Alvina
Rose Talitha Hermawan pada tanggal 24 Februari 2024 ;
-  Bahwa saat ini Pemohon tinggal bersama dengan saksi M Hillaludin ;

Menimbang, bahwa berhubung dengan bukti-bukll sural maupun saksi-saksi

yang diajukan dalam persidangan telah mencukupi, dan Permohon dipersidangan

 

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 8 of 12 PagelD #:10340

|-S.LAMAN- -|

Menimbang. bahwa untuk Menipersingkal uraan penelapan in maka segala

 

apa yang terutai dalam barita acara Pursidangan dianggap lelah tennuat dalam
penelapan ini;
Tantang Partimbangan Hukumnya
Menimbang, bahwa mMaksud dan fuluan Permohonan Pemohon

sebagaimana terurai diatas .

Menimbang. bathwa Pemohon datam surat permohonannya pada pokoknya
mahen agar diljinkan kepada Pemohon cakap hukum dan dapal berlindak hukum
uNluk dan atas namanya sendiri dalam segala hal, baik di dapan Pengadilan maupun
diluar Pengadilan :

Menimbang, bahwa untuk mendukung dali-dalil pannohonannya lersebul
Pemohon telah mengajukan bukt P-1 sampai dengan P-2 dan 2 (dua) orang saksi ;

Menimbang, batwa berdasarkan katerangan Pemohon dan dihubungkan
bukll-bukti surat yang diajukan dipersidangan, maka Pengaditan memandang telah
diperoleh lakia hukum sebagai berikut ;

. Bahwa benar Pemohon adalah anak dari suami rstri Pennadi Anggrimulja dan
Eva Chrishant Rahmayani ;
+  Bahwa benar kedua orang tua Pemohon sudah meninggal dunia ;
1. Ayah Pemohen bernama Permadi Anggrimulja, meninggal pada tanggal 29
Oktober 2018 di Karawang ,
2. Ibu Pamohon bernama Eva Chnsilant! Rahmayani, meningga! pada tanggal
28 Oktober 2015 di Surabaya ;
»  Bahwa benar Pemohon dilahirkan dl Surabaya pada tanggal 27 Oktober 2003 -
Bahwe benar Pemehon tidak memilki saudara kandung :
:  Bahwa benar Pemohon sudah menikah dengan seorang perempuan bermama

Alvina Rose Talitha Hermawan pada tanggal 24 Februari 2021-4

  
  
 

Menimbang, bahwa dari fakta-fakta hukum ¢ G nlite. Hakim

a oh

mMempertimbangkan sebagai berikut - Ie

ie i! | . i

7 esti e,

\ ad = Me .
apf}

We
Hal.? Penetspan nSehabathankuen Sby 4

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 9 of 12 PageID #:10341

[-S.L IANS

Menimbang, bahwa untuk menipersingkal uraian penetapan ini maka segala

 

apa yang terura: dalam berita acara persidangan dianggap telah lennual dalam
penelapan in|
Tantang Pertimbangan Hukumnya

Menimbang, bahwa maksud dan tujuan =Petmohonan = Pemohon
sebagalmana terurai diatas ,

Menimbang. bahwa Pemehon dalam sural permohonannya pada pokoknya
mahon agar dijinkan kepada Pemohon cakap hukum dan dapat bertindak hukum
untuk dan alas namanya sendiri dalam segain hal, baik di depan Pengadian maupun
diluar Pengadilan ,

Menimbang, bahwa untuk mendukung dali-dalil permohonannya tersebul
Pemohan lelah mengajukan bukil 1 sampai dengan P-0 dan 2 (dua) orang saksi ;

Menimbang, bahwa berdasarkan kelerangan Pemohon dan dihubungkan
bukt+-bukti surat yang diajukan dipersidangan, maka Pengadilan memandang telah

diperoleh fakla hukum sebagai herikut ;

Bahwa benar Pemehen adalah anak dari suami iste’ Permadi Anggrimulla dan
Eva Chrishanti Rahmayans ,
* Bahwa benar kedua orang tua Pemohon sudah meninggal dunia :
1. Ayah Pemohen bernama Permadi Anggnmulja, meninggal pada tanggal 29
OWiober 2018 di Karawang ;
2, Ibu Pemohon bernama Eva Christlant’ Rehmayani, meninggal pada tanggal
26 Oktober 2015 di Surabaya ;
»  Bahwa benar Pemohon dilahirkan di Surabaya pada tanggel 27 Oklober 2002 :
+  Bahwe benar Pemohon tidak memiliki saudare kandung |
»  Bahwa benar Pemohon sudah menikah dengan seorang perempuan bermama

Alvina Rose Talitha Hennawan pada langgal 24 Februari 20

  

Menimbang, bahwa dari fakta-fakta hukum 1

mempartimbangkan sebagal berikut

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 10 of 12 PagelD #:10342

— es 4
|S SLINAN-|

Kitab ULE | ‘immatan,
= H Perdata Pematen dapailah dinyatakan sebagai orang yang sudah cakap

 

hukum dan dapat berlindak hukum UNtuk dan atas namanya sendin ;
Menimbang, bahwa berdasarkan Perimbangen lersebut diatas, maka
adfan Neger| § |
Pengedian Negeri Surabayu Surpendapat bahwa Permohonan Pemohon tarsebul
dipandang cukup berslasan dan tidak bertontangan dengan peraturan hukum yang
berlaku, sehingga harusian dikabulkan ,

Menimbang. bahwa mengenal blaya perkara yang timbul dalam perkara ini,
oleh karena perkara in| adalah perkera Penniohonan, maka biaya yang timbul dalam
permetionan Int dibebankan kopada Pamohon ;

Mengingal dan memperhatikan akan peraturan dan ketentuan hukum yang
bersangkutan ;

MENETAPKAN:

1.) Mengabulkan Permohonan Pemohon tersebul .

 

2. Menyalakan Pemohon cakop hukum dan
dapat bertindak hukum untuk dan atas Namanya sendiri dalam segata hal,
balk di depan Pengadifan maupun diluar Pengadilan, dan melakukan
PEnggurusaN dokumen-dokumen harta peninggalan orang tus, alau surat-surat
berharga yang berhubungan dengan Notaris atau Pejabat Pembual Akta Tanah,
Instansl-instane| Pemerintah balk sipit maupun militer, perusahaan-perusahaan
Swasla atau Baden Usaha Millk Negara, Bank-Bank milk Swasta ¢ Negara
(BUMN)}, satupun tlads dikecualikan dj seluruh wilayah Republik Indonesia ;

3. Menghukum Pemohon untuk membayar braya perkara aebesar Rp 120.000,-

seratus dua puluh ribu rupiah}

Demikianiah ditetapkan pada har| ; Selasa, tanggal : 14 Mol 2021, oleh kami

 

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 11 of 12 PagelD #:10343

ome sees
[-SALINAN-|

didamping! oleh Slawanta, $.H., Panitera Pengganh pada Pengadiian Negeri

tersebut serta dihadirl oleh Kuasa Pemohen ,

 

 

 

 

 

 

 

 

Panitera Penggunti, Hakim.
TERTAN TERT
| A TERTANDA
Slawanto, 5.H. Suparme, 5.4., MH.
Blayva-biaya :
| Biaya Pendaftaran Rp. 30606.-
2, Graya Proses (ATK)... Rp so.dd0-
3 Blaya PNEP Panggilan., Ro oo.
4 MateralPenctapon .... .Ap 1o600-
5 Redaksl Penctapar. . Rp. 10000-
Juimlati.. Rp.129.000,- {seratus dua puluh ribu rupiah) ;

Hal.10 Penetapan

 

Dipindai dengan CamScanner
Case: 1:18-cv-07686 Document #: 1141-1 Filed: 06/12/21 Page 12 of 12 PagelD #:10344

CATATAN :
Bicatat disint bahwa Pemohon telah menerima baik tsi Penelapan perkara

perdala permohonan Nomor 679/Padt P7202 1/PN Sby. pada han: Selasa tanggal 11

Maj 2021
An, Panitera
Panitora Muda Perdats

        

in

[TERTANDA |

Sofia Diana Christina,SH.
Nip, 19630475 198803 2007

 

Dicatal disini batwa salinan resmi Penetapan perkara perdata Perrmohonan
Nomor 679/PdLP/2021/PN Sby , tanggal 11 Mei 2021 . diberikan atas permintaan
Pemehon pada hari: St tanggal /P- Mel 2021.

  

An. Pantera

 

RE ts gC: A nN

= ue P y20

 

 

"Nomar i}.
te Brava
Taryn Pabst Rp Ss yeu vj #9 / 3.
‘Loges a. Ap 10.000. ;
rat Rp *6£000.- /
JUMLAH rp 2b Yr

Dipindai dengan CamScanner
